On application of Darrell James Robinson for Writ of Review in No. 243583 on the docket of the Ninth Judicial District, Parish of Rapides, Honorable George Clarence Metoyer Jr.
WRIT GRANTED AND MADE PEREMPTORY: A party cannot be compelled to disclose oral reports nor can a party be compelled to put those reports in writing. See La. Code Crim.P. art. 725. Accordingly, the trial court’s ruling is in error, we grant Defendant’s application and remand the case to the trial court for further proceedings.
SULLIVAN, J. would deny the writ.